DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement filed 05/09/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL lines 4, 5 and 8 use web links that are not currently active, examiner unable to locate webpage.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
NPL line 1 and 2 with 83 cumulative pages only given cursory review. 
Response to Arguments
Applicant’s arguments, see page 6 second paragraph, filed 08/15/2022, with respect to claim 23 have been fully considered and are persuasive.  The 35 USC 103 of 04/15/2022 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US 20100096494 A1 Braier; Ran et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 23, 35, 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180134413 Halsey; Colin John et al. and further in view of US 20100096494 A1 Braier; Ran et al..
1.	Regarding claim 23 Halsey teaches, an air transportation system comprising: (a) a plurality of aerial vehicles (fig. 4, element 60) each comprising a passenger cabin for receiving at least one passenger (para 0032 passenger) and a propulsion system comprising a plurality of propulsion units (para 0001 “one or more main engines”); Halsey teaches a robotic system, but is silent on if the system is configured for autonomously approaching the aircraft. 
However Braier teaches, and (b) a robotic system comprising a plurality of handling robots (fig. 11, elements 100) configured for autonomously approaching and docking with the aerial vehicles while not in flight (para 00168, “airplane 10(4) has previously landed and is approached by unmanned airplane transfer system 100(5)”), wherein said handling robots are configured for conveying the aerial vehicles between areas of a vertiport (para 00168 vertiport equal to terminal), wherein the aerial vehicle and said handling robots are configured to allow at least one of said handling robots, after the aerial vehicle has landed, to autonomously enter beneath the aerial vehicle (para 00168, fig. 10, element 100 beneath element 20), engage the aerial vehicle and raise the entirety of the aerial vehicle so that the aerial vehicle is supported solely by said at least one handling robot for conveying between areas of the vertiport (fig. 27a and 27b, para 0232).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the taxi vehicle taught by Halsey, with the autonomously operated transfer system taught by Braier “in order to reduce the usage of jet engines” and therefore fuel cost. (Braier, para 0010 ).
2.	Regarding claim 35 Halsey as modified teaches, the system of claim 23, Braier teaches, further comprising a vertiport (fig. 4, element 50) including:(a) an embarkation area for at least one passenger to board the aerial vehicle (para 0032 board and deplane); and (b) a take-off area for the aerial vehicle to take off (fig. 4, element 56), wherein said at least one handling robot is configured for conveying the aerial vehicle between the embarkation area and the take-off area (para 0031).
3.	Regarding claim 36 Halsey as modified teaches, the system of claim 35, Braier teaches, wherein said vertiport further comprises a buffer area for accommodating a plurality of aerial vehicles (fig. 4, parking at terminals), said at least one handling robot being configured for conveying the aerial vehicle from the buffer area to the embarkation area (fig. 4, element 52a).
4.	Regarding claim 38 Halsey as modified teaches, the system of claim 35, Braier teaches, further comprising an energy provisioning area with external energy resources (fig. 4, element 51), wherein said at least one handling robot is configured for conveying the aerial vehicle between the embarkation area and the energy provisioning area (fig. 4, dashed lines).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642